Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-16-00213-CV

                                  EATX COFFEE, LLC,
                                       Appellant

                                            v.

                  TEXAS ALCOHOLIC BEVERAGE COMMISSION,
                                 Appellee

                    From the 345th District Court, Travis County, Texas
                           Trial Court No. D-1-GN-15-005355
                     The Honorable Gisela D. Triana, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

      In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED, and the cause is REMANDED to the trial court for further proceedings. It is
ORDERED that appellant, EATX Coffee, LLC, recover its costs of this appeal from appellee,
Texas Alcoholic Beverage Commission.

       SIGNED December 7, 2016.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice